Citation Nr: 0010769	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  96-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claims 
seeking entitlement to service connection for bilateral 
hearing loss, tinnitus, post-traumatic stress disorder 
(PTSD), and determined that the veteran had not submitted new 
and material evidence in order to reopen a claim of service 
connection for a skin disability.  Thereafter, during the 
course of the appeal, in March 1996, the RO granted the 
veteran service connection for PTSD.  Hence, this issue is no 
longer in appellate status.  

In a rating decision dated February 1985, the RO denied the 
veteran's claim seeking entitlement to service connection for 
a skin condition due to Agent Orange.  This was the last 
final decision regarding such issue.  See 38 U.S.C.A. § 7105 
(West 1991).


REMAND

In a statement dated February 2000, the veteran asserted that 
he wished to have a personal hearing via tele-conference.  In 
April 2000, the veteran clarified that he wished to have a 
hearing before a member of the Board at the RO.   

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
appellant and any witnesses before a 
member of the Board traveling to the RO 
for the purpose of conducting such 
hearings.  The RO should assure that all 
procedures applicable to contested 
claims, as outlined in 38 U.S.C.A. 
§ 7105A, are followed.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


